389 U.S. 573 (1968)
I. M. AMUSEMENT CORP.
v.
OHIO.
No. 260.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE SUPREME COURT OF OHIO.
Allen Brown for appellant.
Melvin G. Rueger and Calvin W. Prem for appellee.
PER CURIAM.
The judgment of the Supreme Court of Ohio is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE concurs on the ground that evidence of contemporary community standards was excluded at trial.
MR. JUSTICE HARLAN would affirm for the reasons set forth in his separate opinion in Roth v. United States, 354 U.S. 476, 496, 500-503, and in his dissenting opinion in Memoirs v. Massachusetts, 383 U.S. 413, 455.